DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5-6 and 8-12 are amended. Claims 2 and 3 are cancelled. Claims 1 and 4-12 are allowed.

Applicant’s arguments regarding the objection to the claims have been fully considered and are persuasive. The objection of 1/26/2022 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 1/26/2022 are overcome.

Allowable Subject Matter
Claims 1 and 4-12 are allowed. The following is an examiner’s statement of reasons for allowance:
Borgfeldt (US 94,555) teaches a machine for breaking the leaves and stems of tobacco (title) having two crushing rollers (figure 2, reference numerals C, D) and a hinged frame that prevents the top roller from being titled up at one end and compels the top roller to preserve its parallelism with the bottom roller (right column 2, figure 2, reference numeral F). The frame is forced down by means of a screw (figure 2, reference numeral c) which bears upon an elastic cushion to regulate the force by which the crushing rollers are compressed at pleasure (right column, figure 2, reference numeral e). Although only one elastic cushion is shown, it is evident that elastic force is applied to both rollers since the two parts of the frame are connected both by a hinge and by the screw that interacts with the elastic cushion. The screw must therefore transfer some elastic force to the lower portion of the frame and therefore the bottom roller. However, Borgfeldt does not teach or suggest increasing reliving a jam by moving the top and bottom rollers apart.
Bailey (US 5,331,980) teaches a tobacco including a lower first roller (figure 1, reference numeral 15) and an upper second roller (column 3, lines 9-48, figure 1, reference numeral 16). The first and second rollers are held in place by first (figure 1, reference numeral 12) and second plates (figure 1, reference numeral 13) connected by a connecting flange (column 3, lines 9-48, figure 1, reference numeral 14), which together are considered to meet the claim limitation of a cradle housing. The upper second roller is biased into engagement with the first roller to provide for receiving a tobacco stalk therebetween (column 3, lines 63-68, column 4, lines 1-13). The tobacco is passed through first (figure 1, reference numeral 55) and second stripper plates (figure 1, reference numeral 56) to remove the leaf from the stalk (column 4, lines 20-45). However, Bailey does not teach or suggest reliving a jam by moving the first and second rollers apart.
Asfour (US 3,928,183) teaches an end plate for use in a tobacco sorting apparatus (abstract) in which a jam between a conveyor (figure 3, reference numeral 12) and a flap (figure 3, reference numeral 70) is cleared automatically. When the pushing force of the jammed leaves is greater than a biasing spring (figure 3, reference numeral 44), the flap moves away from the conveyor leaving a relatively large space therebetween through which the jammed tobacco abutting against the flap will fall by its own weight (column 5, lines 48-68, figure 3, reference numeral 70). However, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spring biased flap movement of Asfour with the rollers of Borgfeldt or Bailey since the rollers are vertically stacked and increasing the distance between them would not create an opening through which tobacco falls to clear the jam.
The prior art does not teach or suggest moving one of two grippers apart from each other to clear a jam during feeding of tobacco stalk to be stripped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747
	/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715